Title: To James Madison from William C. C. Claiborne, 22 October 1804
From: Claiborne, William C. C.
To: Madison, James


(Private)
Dear Sir,Nw. Orleans Octobr 22d. 1804
Two Days ago’, the Marquis of Casa Calvo, procured from the Printer 20 Copies of the Pamphlet (a Copy of which I have forwarded you by this Mail) and I understand approves highly of its Contents.

I do not know that the Writers Intentions are Revolutionary; But his great praise of the Spanish Monarch, and in part of the late Provincial administration is well calculated to awaken the attachment of the People to their late Masters; And I fear his unqualified censure of every Act of the present Government relative to Louisiana, will encrease the existing discontents.
The Pamphlet is said to have been written by Mr. Darbigney, & was put to press immediately after his departure for Washington: I always knew that that Gentleman was in his affections a frenchman; But I entertained a high opinion of his Talents, Integrity and discretion, and no person in Louisiana, has experienced a greater share of my patronage, or been more benefited there’by. But if he is the author of this Pamphlet (and I believe there is no doubt upon the point) I shall for the future place little confidence in his prudence, candour or patriotism.
Messrs. Darbigney, Sauve and Detrahan are all esteemed here honest Men; But for myself, I would confide most in M. Sauve; he is not a man of talents, but his views are honest, and his representations he believes to be strictly true. Mr. Detrahan is not Considered here as friendly to the U. States; he was not so 12 Months ago’; But perhaps his sentiments may have changed; When these Agents say, that the people generally wish for the African Trade, they will speak correctly, and there is no doubt but some alteration in the Government would be pleasing to the Louisianians, but I do not know, what species of amendment would be most agre’able; perhaps an Elective Council and a Delegate to Congress would be satisfactory.
Since the 1st. of October, there have been more disturbances, and more crimes committed in this Territory, than for seven months prece’ding; This may have been the effect of Accident. But it really seems as if the infeebling the arm of the Executive had induced the Citizens to indulge in Angry Passions.
I should indeed be happy to know, what will be the probable issue of the pending negociation with Spain; I pray God that an honorable Peace may be maintained; But if a war must ensue, I confidently think, that it would soon be in the power of the U. States to command a Treaty on the most favorable Terms: The Marching of a few thousand Troops to the Western Frontier of Louisiana, would make Spain tremble for her Mexican possessions, and promptly yield to our just claims.
The paper called the ‘Union’ printed in this City, was under the direction of Mr. Lyon a useful paper; But since his departure, the management has devolved upon a Mr. Kidder, a Man of neither Judg’ment or discretion. This paper therefore has been of late, of no service to the Government here; on the contrary, it has been of great Injury; Several imprudent pieces have appeared in the Union, which has greatly irritated the Louisianians.

If the Pamphlet which I have forwarded you, should be published at the Seat of Government, I should like to see my Letter to you of the 16h. Instant also made public, provided it can be done with propriety.
I pray God to preserve you in health & happiness! I am Dr Sir Very respectfully yr sincere friend
William C. C. Claiborne
